DETAILED ACTION
)Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendment filed on 05/14/2021.  The amendments of Applicant are entered and have been considered by Examiner. Claims 1-20 were previously pending. Claims 1, 4, 6, 7, 9, 12, 14, 17, 20 been amended. Claims 1-20 are currently pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 9, 11, and 16 have been considered but are moot because previous ground of rejection was under 35 USC 102, and now has been updated to a rejection under 35 USC 103 with Yasukawa in view of new reference US 2019/0246424 A1 to Zhang et al.

Applicant further argues on page 10 of Applicants remarks:
The Office Action concedes that Yasukawa fails to teach or suggest a correspondence between a time-frequency resource and a sequence. (Office Action at page 7). The Office Action asserts Zhang discloses, in paragraphs 60-62, a correspondence between a time-frequency resource and a sequence. (Office Action at page 7). However, with reference to paragraph 61 of Zhang, reproduced below for ease of reference, Zhang does not teach a preset correspondence between a time frequency resource and a sequence, but instead describes each time-frequency resource may be configured with a group of sequences; not a preset sequence based on a time-frequency resource.
In this disclosure, each time-frequency resource used for grant-free transmission may be configured with a group of demodulation reference signal (DM-RS) sequences, and may further be configured with a group of spreading sequences/codewords/interleaving patterns. The DM-RS is used for equivalent channel estimation, and a coaction of the spreading sequences/codewords/interleaving patterns is to transform the data, in particular in different manners, such as spreading, constructing codewords, interleaving, etc.; or the data may be directly transmitted without any transform. (Emphasis added)
Zhang makes no mention of the DM-RS sequence being based on information about the target time-frequency resource and a preset correspondence between a time-frequency resource and a sequence. Thus, Zhang does not teach the correspondence between a time-frequency resource and a sequence as asserted by the Office Action; and fails to cure the deficiencies of Yasukawa.
Examiner respectfully disagrees.  While [0061] of Zhang discloses that the base station may configure DM-RS sequences for each time-frequency resource, [0063], further discloses:

[0063] Which DM-RS sequence and associated spreading sequence/codeword/interleaving pattern are used by the user equipment may be randomly selected and determined according to the user equipment, or may be pre -configured by the base station.

Based on the recitation above, it is explicitly stated that the configuration of DM-RS sequence to a time-frequency resource may be pre-configured (i.e. preset) by the base station, and thus analogous to the claimed “preset correspondence”.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3-5, 8, 9, 11-13, 16, 17, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0166620 A1 (foreign priority date of Aug. 10, 2016) to Yasukawa et al. (hereinafter “Yasukawa”) in view of US 2019/0246424 A1 to Zhang et al. (hereinafter “Zhang”).

Regarding Claim 1, Yasukawa teaches A grant-free transmission method comprising: 
determining, by a terminal device, a target time-frequency resource used for a grant-free transmission from a plurality of time-frequency resources; (Figures 2 and 3, illustrate a radio frame configuration in a case where a grant free UL data resource region is set (i.e. plurality of time-frequency resources). [0044], discloses a grant free UL data resource region that is configured in the user equipment 10 is a resource pool. In this case, a user equipment (i.e. terminal device) in which the resource pool is configured may select a grant free UL data resource (i.e. target time-frequency resource) for data transmission (grant free transmission) from the resource pool to perform data transmission)
determining, by the terminal device, based on information about the target time- frequency resource, a sequence corresponding to the target time-frequency resource; and ([0080], discloses the base station 20 can identify a user equipment 10 that is a target by time and frequency resource position and/or the sequence of the identification signal (the preamble, the reference signal, or the uplink control information) that is received from the user equipment 10. Accordingly, for example, the base station 20 notifies the user equipment 10 of the time and frequency resource position (i.e. information about the target time-frequency resource) and/or the sequence of the identification signal that is used by the user equipment 10 through higher layer signaling. [0078], discloses a preamble or reference signal is mapped (i.e. 
performing, by the terminal device, the grant-free transmission with a network device on the target time-frequency resource based on the sequence corresponding to the target time- frequency resource. ([0080], discloses the identification information of the user equipment 10 is associated with the time and frequency resource position and/or sequence, and the user equipment 10 transmits the identification signal by using the time and frequency resource position and/or sequence that corresponds to the identification information of the user equipment 10).
Yasukawa discloses a grant-free UL region configured for each user equipment, as well as configuring a time/frequency position and a sequence for a user equipment, such that the base station is able to identify the user equipment based on the time/frequency position and sequence assigned to a user equipment, but does not explicitly teach a preset correspondence between a time-frequency resource and a sequence.
However, in a similar field of endeavor, Zhang discloses in [0060]-[0062], grant-free transmission, in which a base station may reserve and configure multiple time-frequency resources for a grant-free equipment, where each time-frequency resource used for grant-free transmission may be configured with a group of demodulation reference signal (DM-RS) sequences (i.e. correspondence). It is assumed that the total number of available DM-RS sequences is M, the total number of spreading sequences/codewords/interleaving patterns is N, and the total number of user equipments that may perform grant-free transmission is U. For a certain user u (u=1, 2, . 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Yakusawa to include the above limitations as suggested by Zhang, because in order to achieve high-efficiency data retransmission in grant-free transmission as indicated in [0029] of Zhang.

Regarding Claim 3, Yasukawa/Zhang teaches The method according to claim 1, wherein Yasukawa further teaches the information about the target time-frequency resource comprises at least one of: a start location of the target time-frequency resource, a size of a frequency domain resource of the target time-frequency resource, a size of a time domain resource of the target time-frequency resource, or a frequency hopping mode of the terminal device. ([0080], discloses the base station 20 can identify a user equipment 10 that is a target by time and frequency resource position (start location) and/or the sequence of the identification signal (the preamble, the reference signal, or the uplink control information) that is received from the user equipment 10)

 The method according to claim 1, wherein Yasukawa further teaches performing, by the terminal device, the grant-free transmission with the network device on the target time-frequency resource based on the sequence corresponding to the target time-frequency resource comprises: sending, by the terminal device, the sequence to the network device on a time-frequency resource used to send the sequence, and sending uplink data to the network device on the target time-frequency resource. (Figure 5B and [0078], discloses a preamble or a reference signal used as an identification signal, in which the preamble or the reference signal is mapped to the entirety of a frequency region in the grant free UL data resource region. [0080] discloses In addition, the base station 20 can identify a user equipment 10 that is a target by time and frequency resource position and/or the sequence of the identification signal (the preamble, the reference signal, or the uplink control information) that is received from the user equipment 10)

Regarding Claim 5, Yasukawa/Zhang teaches The method according to claim 4, wherein Yasukawa further teaches a first location relationship is met between the time-frequency resource of the sequence and the target time-frequency resource, and the first location relationship comprises: the time-frequency resource of the sequence is adjacent to the target time-frequency resource in time domain and is followed by the target time-frequency resource and comprises all or some frequency domain resources of the target time-frequency resource in frequency domain. (Figure 5B illustrates the transmitted preamble/reference signal is 

Regarding Claim 8, Yasukawa/Zhang teaches The method according to claim 1, wherein Yasukawa further teaches the sequence comprises a preamble sequence or a reference signal. ([0080], discloses the sequence of the identification signal (the preamble, the reference signal, or the uplink control information) that is received from the user equipment 10)

Regarding Claim 9, Yasukawa teaches A grant-free transmission method comprising: 
detecting, by a network device, a sequence sent by a terminal device; ([0080], discloses the base station 20 (network device) can identify a user equipment 10 (terminal device) that is a target by time and frequency resource position and/or the sequence of the identification signal (the preamble, the reference signal, or the uplink control information) (i.e. sequence) that is received from the user equipment 10.
determining, by the network device, based on the detected sequence, information about a target time-frequency resource used for a grant-free transmission; and (Figures 2 and 3, illustrate a radio frame configuration in a case where a grant free UL data resource region is set (i.e. plurality of time-frequency resources). [0044], discloses a grant free UL data resource region that is configured in 
detecting, by the network device, on the target time-frequency resource, uplink data sent by the terminal device. ([0107], discloses the base station can perform detection of the grant free UL transmission and identification of the user equipment at a high speed)
Yasukawa discloses a grant-free UL region configured for each user equipment, as well as configuring a time/frequency position and a sequence for a user equipment, such that the base station is able to identify the user equipment based on the time/frequency position and sequence assigned to a user equipment, but does not explicitly teach a preset correspondence between a time-frequency resource and a sequence.
However, in a similar field of endeavor, Zhang discloses in [0060]-[0062], grant-free transmission, in which a base station may reserve and configure multiple time-
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Yakusawa to include the above limitations as suggested by Zhang, because in order to achieve high-efficiency data retransmission in grant-free transmission as indicated in [0029] of Zhang.

Regarding Claim 11, Yasukawa/Zhang teaches The method according to claim 9, wherein Yasukawa further teaches the information about the target time-frequency resource comprises at least one of: a start location of the target time-frequency resource, a size of a frequency domain resource of the target time-frequency resource, a size of a time domain resource of the target time-frequency resource, and a frequency hopping mode of the terminal device. ([0080], discloses the base station 20 can identify a user equipment 10 that is a target by time and frequency resource position (start location) and/or the sequence of the identification signal (the preamble, the reference signal, or the uplink control information) that is received from the user equipment 10)

Regarding Claim 12, Yasukawa/Zhang teaches The method according to claim 9, wherein the determining, by the network device based on the detected sequence, the information about the target time-frequency resource used for grant-free transmission comprises: 
Yakusawa/Zhang further teaches determining, by the network device, the information about the target time-frequency resource based on the sequence and a preset correspondence between a sequence and a time-frequency resource. (Yasukawa, [0080], discloses the base station 20 can identify a user equipment 10 that is a target by time and frequency resource position and/or the sequence of the identification signal (the preamble, the reference signal, or the uplink control information) that is received from the user equipment 10. Accordingly, for example, the base station 20 notifies the user equipment 10 of the time and frequency resource position (i.e. information about the target time-frequency resource) and/or the sequence of the identification signal that is used by the user equipment 10 through higher layer signaling. [0078], discloses a preamble or reference signal is mapped (i.e. correspondence) to the entirety of a frequency region in the grant free UL data resource region. Zhang, [0060]-[0063], discloses a base station configuring a DM-RS to each 

Regarding Claim 13, Yasukawa/Zhang teaches The method according to claim 12, wherein Yasukawa further teaches a first location relationship is met between the time-frequency resource of the sequence and the target time-frequency resource, and the first location relationship comprises: the time-frequency resource of the sequence is adjacent to the target time-frequency resource in time domain and is followed by the target time-frequency resource and comprises all or some frequency domain resources of the target time-frequency resource in frequency domain. (Figure 5B illustrates the transmitted preamble/reference signal is adjacent to and before the grant-free UL data resource used to transmit uplink data (i.e. followed by). [0078], discloses a preamble or a reference signal used as an identification signal, in which the preamble or the reference signal is mapped to the entirety (i.e. all) of a frequency region in the grant free UL data resource region)

Regarding Claim 16, Yasukawa/Zhang teaches The method according to claim 9, wherein Yasukawa further teaches the sequence comprises a preamble sequence or a reference signal. ([0080], discloses the base station 20 can identify a user equipment 10 that is a target by time and frequency resource position (start 



Regarding Claim 17, Yasukawa teaches A terminal device comprising: 
a determining unit configured to: (Figure 12, illustrates a user equipment with a resource management unit) determine a target time-frequency resource used for a grant-free transmission from a plurality of time-frequency resources; (Figures 2 and 3, illustrate a radio frame configuration in a case where a grant free UL data resource region is set (i.e. plurality of time-frequency resources). [0044], discloses a grant free UL data resource region that is configured in the user equipment 10 is a resource pool. In this case, a user equipment (i.e. terminal device) in which the resource pool is configured may select a grant free UL data resource (i.e. target time-frequency resource) for data transmission (grant free transmission) from the resource pool to perform data transmission)
and determine, based on information about the target time-frequency resource, a sequence corresponding to the target time-frequency resource; ([0080], discloses the base station 20 can identify a user equipment 10 that is a target by time and frequency resource position and/or the sequence of the identification signal (the preamble, the reference signal, or the uplink control information) that is received from the user equipment 10. Accordingly, for example, the base station 20 notifies the user equipment 10 of the time and frequency resource position (i.e. information about the target time-frequency resource) and/or the sequence of the identification signal that is used by the user equipment 10 through higher layer signaling. [0078], discloses a 
a transmission unit (Figure 12, illustrates a user equipment with a signal transmission unit) configured to perform the grant-free transmission with a network device on the target time-frequency resource based on the sequence that is determined by the determining unit and that is corresponding to the target time-frequency resource. ([0080], discloses the identification information of the user equipment 10 is associated with the time and frequency resource position and/or sequence, and the user equipment 10 transmits the identification signal by using the time and frequency resource position and/or sequence that corresponds to the identification information of the user equipment 10).

Yasukawa discloses a grant-free UL region configured for each user equipment, as well as configuring a time/frequency position and a sequence for a user equipment, such that the base station is able to identify the user equipment based on the time/frequency position and sequence assigned to a user equipment, but discloses does not explicitly teach a preset correspondence between a time-frequency resource and a sequence.
However, in a similar field of endeavor, Zhang discloses in [0060]-[0062], grant-free transmission, in which a base station may reserve and configure multiple time-frequency resources for a grant-free equipment, where each time-frequency resource used for grant-free transmission may be configured with a group of demodulation reference signal (DM-RS) sequences (i.e. correspondence). It is assumed that the total 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Yakusawa to include the above limitations as suggested by Zhang, because in order to achieve high-efficiency data retransmission in grant-free transmission as indicated in [0029] of Zhang.

Claims 19 and 20 are rejected for having the same limitations as claims 3 and 4, respectively, except the claims are in device format.


Claim 2 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa/Zhang in view of US 2020/0059935 A1 (foreign priority date of Nov. 4, 2016) to Qian et al. (hereinafter “Qian”).

Regarding Claim 2, Yasukawa/Zhang teaches The method according to claim 1, wherein determining, by the terminal device, the target time-frequency resource used for the grant-free transmission from a plurality of time-frequency resources comprises: 
Yasukawa discloses determining the target time-frequency resource used for the grant-free transmission from the plurality of time-frequency resources ([0044], discloses selecting a grant free UL data resource (i.e. target time-frequency resource) for data transmission (grant free transmission) from the resource pool to perform data transmission), but Yasukawa/Zhang does not explicitly teach the determining the target time-frequency resource used for the grant-free transmission is based on a size of to-be-sent uplink data or a loss status of a path between the terminal device and the network device.
However, in a similar field of endeavor, [0205] and [0217], discloses division of available time-frequency resources into time-frequency resources for schedule-based transmission and time-frequency resources for grant-free transmission. A receiving threshold may be configured for the UE to select the grant-free transmission mode or the schedule-based transmission mode, in which RSRP or path loss (i.e. loss status of a path) is determined, and selecting schedule-based transmission or grant-free transmission based on comparing the RSRP or path loss to the receiving threshold.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Yakusawa/Zhang to include the above limitations as suggested by Qian, to improve data transmission reliability as well as system spectrum utilization ratio as indicated in [0007] of Qian.

Claim 18 are rejected for having the same limitations as claim 2, except the claim is in device format.

Claims 6-7 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa/Zhang in view of “Grant-free UL transmissions in NR” (from IDS submitted 11/11/2019) by Intel (hereinafter “Intel”).

Regarding Claim 6, Yasukawa/Zhang teaches The method according to claim 1, wherein performing, by the terminal device, the grant-free transmission with the network device on the target time-frequency resource based on the sequence corresponding to the target time-frequency resource comprises: 
Yasukawa discloses sending, by the terminal device, the sequence to the network device on a time-frequency resource used to send the sequence, and sending uplink data to the network device on the target time-frequency resource,  
Yasukawa/Zhang does not explicitly teach sending a control signal and uplink data to the network device on the target time-frequency resource, wherein the control signal comprises information about a time-frequency resource used to transmit the uplink data.
However, in a similar field of endeavor, Intel discloses in Section 2.1 “Grant-free UL transmission procedure”, two different options for transmitting grant-free data, where the distinction is based on the presence of the control channel.  In option 1, a dedicated control channel is transmitted with preamble or data channel (i.e. control signal and uplink data in a target time-frequency resource), in which the BS detects the preamble and determines certain information (e.g., resource and at least a part of the MA signature) for control channel.  The BS then decodes control channel for MCS/TBS, MA signature, and other control information for data channel reception. In option 2, only a preamble is transmitted with the data channel (i.e. analogous to Figure 5B of Yasukawa)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Yasukawa/Zhang to include the above limitations as suggested by Intel, in order to ensure that the identification of the transmission parameters are determined or detected by the BS as indicated in Section 2.1 of Intel.

 The method according to claim 6, wherein Yasukawa/Intel further teaches a second location relationship is met between the time-frequency resource of the sequence and a time-frequency resource used to transmit the control signal, and the second location relationship comprises: the time-frequency resource of the sequence is adjacent to the time-frequency resource of the control signal in time domain and is followed by the time-frequency resource of the control signal, and comprises all or some frequency domain resources of the time-frequency resource of the control signal in frequency domain. (Yasukawa, Figure 5B illustrates the transmitted preamble/reference signal is adjacent to and before the grant-free UL data resource used to transmit uplink data (i.e. followed by). [0078], discloses a preamble or a reference signal used as an identification signal, in which the preamble or the reference signal is mapped to the entirety (i.e. all) of a frequency region in the grant free UL data resource region. Intel discloses in Section 2.1 “Grant-free UL transmission procedure”, two different options for transmitting grant-free data, where the distinction is based on the presence of the control channel.  In option 1, a dedicated control channel is transmitted with preamble or data channel (i.e. preamble is followed by a control channel which is transmitted with the data), in which the BS detects the preamble and determines certain information (e.g., resource and at least a part of the MA signature) for control channel.  The BS then decodes control channel for MCS/TBS, MA signature, and other control information for data channel reception) Examiner maintains same motivation to combine as indicated in Claim 6 above.

Regarding Claim 14, Yasukawa/Zhang teaches the method according to claim 9, wherein the determining, by the network device based on the detected sequence, information about a target time-frequency resource used for grant-free transmission comprises: 
Yasukawa/Zhang does not explicitly teach determining, by the network device based on a time-frequency resource used to transmit the sequence, a time-frequency resource in the target time-frequency resource, the time- frequency resource being used to transmit a control signal; receiving, on the time-frequency resource of the control signal, the control signal sent by the terminal device, wherein the control signal comprises information about a time-frequency resource in the target time-frequency resource, the time-frequency resource being used to transmit the uplink data; and determining, by the network device based on the control signal, the time-frequency resource that is in the target time-frequency resource and that is used to transmit the uplink data; and, wherein detecting, by the network device on the target time-frequency resource, uplink data sent by the terminal device comprises: detecting, by the network device on the time-frequency resource that is in the target time- frequency resource and that is used to transmit the uplink data, the uplink data sent by the terminal device.
However, in a similar field of endeavor, Intel discloses in Section 2.1 “Grant-free UL transmission procedure”, two different options for transmitting grant-free data, where the distinction is based on the presence of the control channel.  In option 1, a dedicated control channel is transmitted with preamble or data channel (i.e. control signal and uplink data in a target time-frequency resource), in which the BS detects the preamble and determines certain information (e.g., resource and at least a part of the MA signature) for control channel (i.e. determining the time frequency resource used to transmit the control signal using the sequence).  The BS then decodes control channel (i.e. receiving the control signal) for MCS/TBS, MA signature, and other control information (i.e. information about a time frequency resource in the target time frequency resource used to transmit uplink data) for data channel reception (detecting uplink data sent by the terminal device). In option 2, only a preamble is transmitted with the data channel (i.e. analogous to Figure 5B of Yasukawa)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Yasukawa/Zhang to include the above limitations as suggested by Intel, in order to ensure that the identification of the transmission parameters are determined or detected by the BS as indicated in Section 2.1 of Intel.

Regarding Claim 15, Yasukawa/Zhang/Intel teaches The method according to claim 14, Yasukawa/Intel further teaches wherein a second location relationship is met between the time-frequency resource of the sequence and the time-frequency resource of the control signal, and the second location relationship comprises: the time-frequency resource of the sequence is adjacent to the time-frequency resource of the control signal in time domain and is followed by the time-frequency resource of the control signal and comprises all or some frequency domain resources of the time-frequency resource of the control signal in frequency domain. (Yasukawa, Figure 5B illustrates the transmitted preamble/reference signal is adjacent to and before the grant-free UL data resource used to transmit uplink data (i.e. followed by). [0078], discloses a preamble or a reference signal used as an identification signal, in which the preamble or the reference signal is mapped to the entirety (i.e. all) of a frequency region in the grant free UL data resource region. Intel discloses in Section 2.1 “Grant-free UL transmission procedure”, two different options for transmitting grant-free data, where the distinction is based on the presence of the control channel.  In option 1, a dedicated control channel is transmitted with preamble or data channel (i.e. preamble is followed by a control channel which is transmitted with the data), in which the BS detects the preamble and determines certain information (e.g., resource and at least a part of the MA signature) for control channel.  The BS then decodes control channel for MCS/TBS, MA signature, and other control information for data channel reception) Examiner maintains same motivation to combine as indicated in Claim 14 above.


Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa/Zhang in view of US 2015/0098398 A1 to Hogan et al. (hereinafter “Hogan”)

Regarding Claim 10, Yasukawa/Zhang teaches The method according to claim 9, further comprising, Yasukawa/Zhang does not explicitly teach before detecting the sequence sent by the terminal device: determining, by the network device based on a signal power, whether the terminal device sends the sequence; and when determining that the terminal device sends the sequence, detecting the sequence sent by the terminal device. 
However, the concept of detecting a sequence based on signal power is well known in the art.  For example, in a similar field of endeavor, Hogan discloses in [0011],  communications between two network stations can be disrupted when another network station, located a distance away, is transmitting on a same channel. In the IEEE 802.11 standards, network stations, such as access points and clients, utilize signal strength to determine whether a received communication should be treated as a legitimate communication or interference from a distant transmitting station. For example, typical logic implemented by a WLAN chipset will treat a signal as potentially legitimate communication if the signal strength (i.e. signal power) is above a threshold (determine) required for valid detection of a detect a preamble training sequence. When the signal strength is above the threshold, the network station is able to detect a preamble training sequence to recognize a start of a frame transmission. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Yasukawa/Zhang to .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENKEY VAN/           Primary Examiner, Art Unit 2477